UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1280



ADELINE B. BENJAMIN,

                                                Plaintiff - Appellant,

          versus


ANN   VENEMAN,   Secretary,      United     States
Department of Agriculture,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:05-cv-00175-PJM)


Submitted:   February 14, 2007                Decided:   March 8, 2007


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis J. Karpel, Richard J. Link, Jr., KARPEL & LINK, Silver
Spring, Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Ariana W. Arnold, UNITED STATES ATTORNEY’S OFFICE,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adeline B. Benjamin appeals the district court’s order

granting summary judgment in favor of her employer, the U.S.

Department of Agriculture, on her claims of retaliation and hostile

work environment brought under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).               Summary

judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, there are no genuine issues

of material fact in dispute and the moving party is entitled to

judgment as a matter of law.       Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Evans v. Technologies Applications & Serv.

Co., 80 F.3d 954, 958 (4th Cir. 1996).         We have thoroughly reviewed

the   briefs   and   joint   appendix   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district court

on January 30, 2006.         (JA 1758-1770).     Benjamin v. Veneman, No.

8:05-cv-00175-PJM (D. Md. Jan. 31, 2006).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decision making process.



                                                                   AFFIRMED




                                   - 2 -